Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	In response to the office action mailed on 01/21/2022, applicant filed an amendment on 04/21/2022, amending claims 1-16 and 18-19.  The pending claims are 1-20. 
Response to Arguments
3.	Applicant’s arguments, filed 04/21/2022, with respect to the pending claims have been fully considered and are persuasive.  The corresponding rejection has been withdrawn.  The pending claims are in condition for allowance.
Terminal Disclaimer
4.	The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,368,112; U.S. Patent No. 9,761,246; U.S. Patent No. 10,134,417; and U.S. Patent No. 10, 796,712 has been reviewed and accepted.  The terminal disclaimer has been recorded and approved as of 04/21/2022.
Allowable Subject Matter
5.	Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a method, apparatus, and computer-readable medium for obtaining a frame of an audio signal, wherein the frame comprises a plurality of sub-bands; determining a long term signal to noise ratio of the audio signal; calculating a sub-band specific parameter (sbsp) of each sub-band using an adaptive function, wherein the sbsp of the ith sub-band sbsp(i) is calculated as follows:  
    PNG
    media_image1.png
    20
    152
    media_image1.png
    Greyscale
 where i is a sub-band index of the ith sub-band, snr(i) is a signal to noise ratio of the ith sub- band, (snr(i))+a)f is the adaptive function, α is determined based on the sub-band index i and the long term signal to noise ratio of the audio signal, and β is determined based on the long term signal to noise ratio of the audio signal; obtaining a modified segmental signal to noise ratio (mssnr) by summing the sbsp of each of the sub-bands; comparing the mssnr with a threshold value (thr) to provide a voice activity detection decision (VADD), wherein the VADD indicates a voice activity is present or absent in the frame of the audio signal; and encoding the audio signal based on the VADD, as claimed by independent claims 1, 8, and 15.
Claims 2-7, 9-14, and 16-20 are allowed for being dependent and further limiting independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELALI SERROU/Primary Examiner, Art Unit 2659